DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  4.  
The drawings are further objected to because of the following:
Figure 2 contains multiple distinct figures.  If the intent is to present the whole of what is labeled as Figure 2 as a single figure, the content should be bracketed or similarly grouped to present as a single figure.
Figure 6 is blurry and difficult to discern.
Figures 3 and 4 are connected, which is improper.  A single figure cannot be labeled as two separate figures.
The drawings are still further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the not symmetrical outer shape of the bundle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It should be noted, Figure 4 is symmetrical about a vertical axis.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 8, the recitation of specific claim numbers (claim 1) is improper.
Appropriate correction is required.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Applicant refers to the same element as fiber composite tensioning elements and tensioning elements.  The claims should be amended to maintain consistency in naming.
Further in regards to Claim 12, the use of the term thru is considered informal.  The correct spelling is through.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7, 9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 4, the phrase comprising a set of plates is unclear.  Is this in addition to the plurality of fiber composite tensioning elements disclosed in Claim 1?  Claim 4 does not teach that the fiber composite tensioning elements of Claim 1 are composed of a set of plates.
In regards to Claim 6, the term it is unclear, as one cannot determine what it refers to.  
In regards to Claim 7, the phrase the plate or plates lacks proper antecedent basis.  
Further in regards to Claim 7, the phrase significant amount is unclear.  How is this measured or determined?  How does one determine whether an amount of air is significant?  Is the presence of any air significant?
In regards to Claim 9, the phrase the plate or plates lacks proper antecedent basis.  
Further in regards to Claim 9, the phrase the plane of the lowest inertia lacks proper antecedent basis.
In regards to Claim 11, it is unclear whether the limitations are actually performed (adding or removing), or if the cable simply has to be capable of having the limitations performed (can be).
In regards to Claim 12, the phrase the plate or plates lacks proper antecedent basis.  
In regards to Claim 13, the phrase the end-fitting body lacks proper antecedent basis.
In regards to Claim 14, the phrase the end-fitting body lacks proper antecedent basis.
Further in regards to Claim 14, the phrase the internal angles lacks proper antecedent basis.
In regards to Claim 15, the phrase such as renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 8, 10, 11, and 13-15 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Sjostedt (7137617).
Sjostedt teaches a cable (Figure 3) comprising a plurality of fiber composite tensioning elements (Abstract) having different mechanical properties into the same bundle wherein at least one of the tensioning elements has a different size and shape from the other tensioning elements into the same bundle (Column 7, lines 41-45).
In regards to Claim 5, Sjostedt teaches the tensioning elements are composed of dissimilar materials (Column 7, lines 41-45).
In regards to Claim 6, Sjostedt teaches the cable can be used coverless or with any kind of cover insomuch as the limitations do not require a cover, only that the cable could be generically “used” with or without one.  The cable of Sjostedt is capable of being used, and a cover could or could not be present.  It should also be noted, the claim limitations do not actually appear to further limit claim 1, as the phrase coverless or with any kind of cover includes every possible variation.
In regards to Claim 8, Sjostedt teaches the outer shape of the cable bundle is not symmetrical (as best understood, Figure 10 shows an asymmetrical shape in the spirit of Applicant’s figures).
In regards to Claim 10, Sjostedt teaches the fibers of the tensioning elements are tensioned at the same stress irrespective of the number of fibers that compose each one of the tensioning elements insomuch as the tensioning elements are composite, and the matrix material locks the fibers in place.  It should be noted, Sjostedt does not teach varying stress levels.
In regards to Claim 11, Sjostedt teaches the cross-section of the cable along its length can be adapted by adding or removing tensioning elements that can change the shape and the amount of fiber along arbitrary sections of the cable’s length insomuch as the limitations are intended use.  The cable of Sjostedt is capable of having tensioning elements added or removed.
In regards to Claim 13, Sjostedt teaches the end-fitting body being cone-shaped, wherein the start of the cone has a cross-sectional shape which is the same as the cross-sectional shape of the cable except that it is enlarged uniformly to allow the cable to enter the cone (Figure 13 shows round shape at start, matching that of the cable).
	In regards to Claim 14, Sjostedt teaches the end-fitting body being cone-shaped, wherein the back of the cone has a section which differs in shape from the cable and the start of the cone has the same cross section as the cable; and wherein the internal angles are different (Figure 13 shows screw threads at the back of the cone, which would be different in shape from the able and having different internal angles).
	In regards to Claim 15, Sjostedt teaches the tensioning elements or any of their constituent parts are made to create a loop or opening at the cable’s end, such as by winding or wrapping around a mold or form, wherein this loop can be used to apply a load to the cable (the cable is capable of being bent into a loop and satisfying the claim limitations).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 7, 9, and 12 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Sjostedt in view of Powers (5171942).
While Sjostedt essentially teaches the invention as detailed above, including the use of fiber composite tensioning elements in the form of rods and different shapes, it fails to specifically teach a plate shape.  Powers, however, teaches that it is well known to provide tensioning elements in the form of both rods and plates (Figures 8 and 9 show plate shaped elements in addition to rod shaped elements).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided plates in addition to rods, so as to provide a manner by which to form more advanced shapes cable shapes.  The ordinarily skilled artisan would have appreciated the benefits afforded by the use of plates in combination with rods, and known to use them as taught.
In regards to Claim 3, Powers teaches a plurality of each (Figures 8 and 9).
In regards to Claim 4, Powers teaches a set of plates compacted together (Figures 8 and 9, side by side plates)).
In regards to Claim 7, Powers does not teach that the plates contain air.
In regards to Claim 9, Powers teaches the shape of the plate or plates vary in different parts of the cable along its length (Figures 8 and 9, from core to outer surface have plates that vary, and these are in different parts of the cable.  These plates also occur along the cable length).  In regards to changing the plate of the lowest inertia, the plane would be changed from that of a round cable.
In regards to Claim 12, Powers teaches the plate or plates includes a hole or slot allowing rods to pass through (Figures 8 and 9 each show rods passing between plates, so a hole or slot is present).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Hall et al (20110283484) Figure 8F, Hanna et al (20030037529) Figures, and Hunter et al (2122911) Figure 1 teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732